 Case 3:20-cr-00394-CAB Document 35 Filed 08/12/20 PageID.59 Page 1 of 1



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7                   (HONORABLE CATHY ANN BENCIVENGO)
 8
 9   UNITED STATES OF AMERICA,                   CASE NO.: 20CR0394-CAB
10                      Plaintiff,
                                                 ORDER CONTINUING
11         v.                                    MOTION HEARING/
                                                 TRIAL SETTING
12
     LEILANI JUDY FULLER,
13
                            Defendant.
14
15
           Pursuant to the joint motion filed and good cause appearing,
16
17         IT IS HEREBY ORDERED that the motion hearing/trial setting is

18   continued from August 14, 2020, to September 25, 2020, at 10:30 a.m.

19
           IT IS FURTHER ORDERED that time is excluded from August 14 to
20
     September 25, 2020 in the interest of justice. An acknowledgment from the
21
     defendant confirming the new court date shall be filed no later than Monday,
22
     August 17, 2020.
23
24         IT IS SO ORDERED.
25
26   Dated:     8/12/2020                _______________________________
                                         HON. CATHY ANN BENCIVENGO
27                                       United States District Court Judge
28
